DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 9/27/21.  Claim(s) 1, 10, and 18 has/have been amended, claim(s) 8-9, 16-17, and 19-20 is/are cancelled, and applicant states support can be found at instant specification [0030, 0031, 0072, 0077].  Therefore, Claims 1-7, 10-15, and 18 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 9/27/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-21.
The Examiner respectfully disagrees because all references previously used in claim 1 all teach non job related skills and job match and some citations were provided.  Applicant in their arguments completely disregard these citations.  However those citations are reiterated as follows and amended.  Furthermore, applicant has not defined unrelated to skills and job match and there examples in the instant specification (Figs. 11A and B and [0028, 0047]) are similar to the citations how
Scarborough teaches [0114-0119] criterion validation including unrelated to skills and job match (previously cited); [0197] employee delinquency (added to further unrelated to skills and job match).
Van Pelt teaches [0028] using past and present employment behavior that are unrelated to skills and job match within a job and across plurality of jobs of said individual when combined with public and available external records - for an social networks (public and available external records) are used to “identify information such as … interests and hobbies …  used in a worker profile and used as factors in selecting suitable workers for a given job or task” (previously cited); abstract and [0063] psych questions or other more subjective data (added to further unrelated to skills and job match).
While applicant argues, Brimhall teaches job non related data (added to further unrelated to skills and job match) [0081] nothing listed in specific to a job “credibility 

Applicants remaining arguments on Scarborough for score merely an allegations as no support is provided.
Van Pelt is not cited for scoring.

Examiner notes that the features upon which applicant relies (i.e., the Trac score calculation system uses relational databases, object-based models, distributed databases, merging, and custom algorithms for determining a Trac score … There is no SWOT matrix in applicant's invention, and there is no relational databases, object-based models, distributed databases, merging, and custom algorithms in Brimhall) are not recited in the rejected claim(s) as the claim(s) only recite(s) performing merging actions, combining the unique merged one or ratings of both type Trac and flag …, and combining the Trac sub-score and the adjustment sub-score into the final Trac score.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants arguments on Hargroder are merely allegations as no support is provided.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7, 10-15, and 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1-7, 10-15, and 18 is/are rejected.  Representative claim(s) 1, 10, and 18recite(s) “wherein if an amount present and credibility of any of the unique merged one or more ratings of type flag and external are greater than a threshold, then score for that unique merged one or more ratings of type flag and external is changed to an override value.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “wherein if an amount present and credibility of any of the unique merged one or more ratings of type flag and external are greater than a threshold, then score for that unique merged one or more ratings of type flag and external is changed to an override value” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0030] which only states if any of the obtained external factor ratings has an override value, and if the amount present and credibility are past a threshold, then the combined score will be the value of that override.  None of these portions however disclose the above bolded claim language.  Appropriate 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-7, 10-15, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-7, 10-15, and 18 is/are rejected.  Claim(s) 1, 10, and 18 state(s) the limitation “wherein if an amount present and credibility of any of the unique merged one or more ratings of type flag and external are greater than a threshold, then score for that unique merged one or more ratings of type flag and external is changed to an override value.”  Thus claim(s) 1, 10, and 18 is/are indefinite because it is unclear a) if the limitation as written is intended (even though there is not support for it as noted in the 112a rejection above, b) some version of the instant specification [0030] is intended as noted the 112a rejection above, or something else.  Appropriate correction/clarification 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-7, 10-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough et al. (US 2012/0215710 A1) in view of Van Pelt et al. (US 2014/0122188 A1), Brimhall et al. (US 2009/0276233 A1), and Hargroder (US 2011/0016056 A1).

Regarding claim 1, 10, and 18 (currently amended), Scarborough teaches
a method of determining a Trac score representing an individual's future employment behavior using past employment behavior that are unrelated to skills and job match within a job and across plurality of jobs of said individual when combined with public and available external records, the method employing a Trac score calculation system comprising at least one processor configured to execute computer program instructions for performing the method comprising [the preamble is interpreted as both within a job and across plurality of jobs, where the past and present employment behavior of said individual are unrelated to skills and job match, and b) public and available external records,
the terms “external public and private records” are interpreted based on broadest reasonable interpretation of instant specification [0008, 0030],
then see at least [0162-0163] module(s); [0287] a computer system;
 [abstract] automated employee selection system - pre-hire and post-hire information can be collected electronically and used to build an artificial intelligence based model - to predict a desired job performance criterion (e.g., tenure, number of accidents, sales level, or the like) for new applicants;
[0104-0105] recommendation can include an estimate of future behavior and results can be reported in behavioral terms – an employer might indicate the relative importance of predicted outcome values, such as a specific set of job performance criteria. Such information can be combined with generated predicted outcomes to generate an overall score;
[0114-0119] criterion validation - human characteristics that differ across individuals - biographic or life history differences, standardized tests of mental ability, personality traits, work attitudes, occupational interests, work-related values and beliefs, and tests of physical capabilities - and the human characteristics is different from traditional employment related information; [0197] employee delinquency (unrelated to skills and job match);
:
obtaining one or more ratings from one or more users through one or more user devices connected to the Trac score calculation system [see at least [0114-0119] performance ratings by managers or customers - an independent (e.g., "predictor") variable can be any quantifiable human characteristic with a measurable relationship to job performance; [0073-0074] employee data such as employee evaluations, where collections [of employee data] can be done via an electronic device 124];
inserting one or more external factor ratings from an external factors list to the obtained ratings by processing available external records, both public and private forms by invoking an exterior external factors engine [the terms “external public and private records” is interpreted based on broadest reasonable interpretation of instant specification [0008, 0030],
then see at least [0063, 0150] specialized additional pre-hire data which can then be added to an applicant database and used in subsequent analysis and reporting - online work opportunity tax credit (WOTC) eligibility reporting, online social security number verification, online background investigation results as indicated by specific jobs, and psychological assessment results & credit reporting agencies, background check services, and other services];
one or more ratings of type Trac into a Trac;
one or more ratings of type external [for the limitations above, see at least [0234 including table 4, 0235 including table 5] for a score list question and another list of questions; [0063, 0150] specialized additional pre-hire data which can then be added to an applicant database and used in subsequent analysis and reporting - online work opportunity tax credit (WOTC) eligibility reporting, online social security number verification, online background investigation results as indicated by specific jobs, and psychological assessment results & credit reporting agencies, background check services, and other services ];
combining the Trac sub-score and the adjustment sub-score into the final Trac score, by a Trac score computation module of the Trac score calculation system [see at least [see at least [0090-0091] exemplary predictive model generates “various weights” for “predictive inputs” (attributes/parameters) where “various other arrangements involving weights and combinations of the elements can be used. In fact, any number of other arrangements are possible”; [0077] predictive inputs (of [0090-0091] ) are pre-hire information;
[0063, 0150] specialized additional pre-hire data which can then be added to an applicant database and used in subsequent analysis and reporting - online work opportunity tax credit (WOTC) eligibility reporting, online social security number verification, online background investigation results as indicated by specific jobs, and psychological assessment results & credit reporting agencies, background check services, and other services].


using past and present employment behavior and job match within a job and across plurality of jobs of said individual [see at least [0028] using past and present employment behavior that are unrelated to skills and job match within a job and across plurality of jobs of said individual when combined with public and available external records - for an social networks (public and available external records) are used to “identify information such as … interests and hobbies …  used in a worker profile and used as factors in selecting suitable workers for a given job or task”; [abstract] for the job or task can be current or previous; [0102] the job or task can be a test job thus the worker can be a candidate or employee for the requestor of the job or task];
modules [see at least [0041] “Additional or less components/modules/engines can be included in the host server 200 and each illustrated component.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scarborough with Van Pelt to include the limitation(s) above as disclosed by Van Pelt.  Doing so would help clarify a) what Scarborough’s [0024, 0091-0092] additional pre-hire information includes such as non-employment related activities including interest and hobbies and b) how or if Scarborough’s additional pre-hire information is used in the hiring process such as factors in selecting suitable workers for a given job or task where the job or task can be an old, current, or new [see at least Van Pelt abstract and [0028] ].

Scarborough in view of Van Pelt doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as credibility verification, Brimhall discloses
assigning credibility to the obtained ratings by invoking an external credibility process engine, wherein the credibility of the rating is estimated based on source of the rating, degree of consistency of the rating with one or more available ratings different from the ratings, recency of the rating, and estimated credibility of the one or more users entering the rating;
one or more ratings with the credibility [for the limitations above,
see at least [0095-0106] review, review questions, reviewer relationship, and “information you provide will be mashed up with other responses”; [0156] SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated (source of the rating), the age of the feedback (recency), the perceived validity (credibility)...; [0188] “value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents...”; [0243] degree on consistency “Analyzing data can also include aging survey/review scores. … Analyzing data (1040) can also include verifying data by comparing the data to other received data and to look for patterns or inconsistencies. … In some instances, analyzing data (1040) can also include ignoring certain data that is determined to be incorrect, irrelevant, too old, from a particular respondent or that is too prejudicial.”].
the limitation(s) above as disclosed by Brimhall.  Doing so would help clarify a) what Scarborough’s [0024, 0091-0092] additional pre-hire information includes reviews such as non-employment and employment related and b) how or if Scarborough’s additional pre-hire information is used in the hiring process such as factors in selecting suitable workers for a given job or task where the job or task can be an old, current, or new [see at least Brimhall [0004-0006, 0096 including table, 0156, 0243] ].

Scarborough in view of Van Pelt and Brimhall doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as flagging data, Hargroder discloses
performing merging actions on the obtained one or more ratings and returning a list of unique merged ratings, by a merging module of the Trac score calculation system [for the limitations above, see at least Hargroder [0077-0080] commercially distribute weighted scores/sub-scores from applicant files of a particular segment (e.g. employment history) - evaluations are calculated and weighted via the algorithm for the actual EVALSCORE(R) while making available sub-scores for categorical disclosure to interested parties - With standardization, employers can use these results as compared to other employers to assist in recruiting other competent employees or in advertising to the general public];
combining the unique merged one or more ratings of type Trac into a Trac sub-score, by a Trac sub-score combiner attribute of the Trac score calculation system;
combining the unique merged one or more ratings of type flag and external into an adjustment sub-score by an adjustment sub-score combiner attribute of the Trac score calculation system, wherein if an amount present and credibility of any of the unique merged one or more ratings of type flag and external are greater than a threshold, then score for that unique merged one or more ratings of type flag and external is changed to an override value [for the limitations above, 
the wherein limitation is as noted in the 112a and b rejection above is unclear and thus interpreted as wherein the unique merged one or more ratings of type flag and external,
see at least [0072] system (Trac score calculation system); [0077-0080] An EVALSCORE(R) A.LE.RT. SPECIAL INTEREST PARTY(R) provision is disclosed to provide instantaneous notification of any significant changes to the employer/employee/applicant file, such as, for example, poor performance, job termination, re-hire, score reduction, etc.,; 
[0073, 0077-0080] commercially calculate and distribute various weighted scores/sub-scores (factors) from applicant files of a particular segment (e.g. employment history) based on triggers (sub score combiners) of receiving data in real time or user defined time frame  – a) evaluations are calculated and weighted via the algorithm for the actual EVALSCORE(R) while making available sub-scores for categorical disclosure to interested parties - With standardization, employers can use these results as compared to other employers to assist in recruiting other competent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scarborough in view of Van Pelt and Brimhall with Hargroder to include the limitation(s) above as disclosed by Hargroder.  Doing so would help clarify a) what Scarborough in view of Van Pelt and Brimhall’s (Scarborough) [0024, 0091-0092] additional pre-hire information includes reviews such as non-employment and employment related and b) how or if Scarborough in view of Van Pelt and Brimhall’s (Scarborough) additional pre-hire information is used in the hiring process such as factors in selecting suitable workers for a given job or task [see at least Hargroder [0028-0032, 0077-0080] ].

Regarding claim 2 and 11, modified Scarborough teaches the method of claim 1.

Scarborough teaches an employer and for consideration before hiring the individual for the job, and wherein the Trac score comprises the combination of the Trac sub-score and the adjustment sub-score along with the additional information [see at 
[0114-[0119] Criterion validation - human characteristics that differ across individuals - Valid predictors (e.g., pre-hire information) that correlate with specific criteria, such as post-hire measures (e.g., including concurrent performance measures) are then used in the evaluation of new candidates as they apply for the same or similar jobs. Individual differences in temperament, ability, and other measures can have profound and measurable effects on organizational outcomes].

Modified Scarborough doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as flagging data, Hargroder discloses further comprising displaying additional information accompanied by one or more red flags, wherein the additional information is provided to an interested party for consideration and the additional information accompanied by the one or more red flags [see at least [0077-0080] An EVALSCORE(R) A.LE.RT. SPECIAL INTEREST PARTY(R) provision is disclosed to provide instantaneous notification of any significant changes to the employer/employee/applicant file, such as, for example, poor performance, job termination, re-hire, score reduction, etc., ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Scarborough with Hargroder to include the limitation(s) above as disclosed by Hargroder.  Doing so would help clarify a) what Scarborough’s [0024, 0091-0092] additional pre-hire information includes reviews such as non-employment and employment related and b) how or if 

Regarding claim 3, modified Scarborough teaches the method of claim 1, and
Scarborough teaches wherein the Trac score is used to create a pricing policy that determines whether the individual has the employment behavior needed for performing a future job [see at least [0090-0091] predictive model can estimate specific on-the-job behaviors -two-layer model - various other arrangements involving weights and combinations of the elements can be used; [0104-0105] recommendation can include an estimate of future behavior and results can be reported in behavioral terms - information can be combined with generated predicted outcomes to generate an overall score].

Regarding claim(s) 12, the claim(s) recite(s) analogous limitations to claim(s) 3 above and is/are therefore rejected on the same premise.  Additionally the limitation is interpreted based on broadest reasonable interpretation of instant specification [0061].


Regarding claim 4, modified Scarborough teaches the method of claim 1, and
Scarborough teaches wherein the Trac score of the individual is combined with a job match score of the individual for a particular job, to determine whether the individual has the future employment behavior, the skills, and the fitness for performing the particular job [see at least [0076-0077] a model based on predictive inputs (which is pre-hire information) is used to determine output of work suitability for a job (which is post-hire information); [0090-0091] exemplary predictive model generates “various weights” for “predictive inputs” (attributes/parameters) where “various other arrangements involving weights and combinations of the elements can be used. In fact, any number of other arrangements are possible”;
[0114-0119] pre-hire information and post-hire criterion validation includes a) human characteristics that differ across individuals - biographic or life history differences, standardized tests of mental ability, personality traits, work attitudes, occupational interests, work-related values and beliefs, and tests of physical capabilities - the human characteristics is different from traditional employment related information and b) traditional employment related information;
 [0104-0105, 0114-0119] recommendation can include an estimate of future behavior and results can be reported in behavioral terms - information can be combined with generated predicted outcomes to generate an overall score].

Regarding claim 5 and 13, modified Scarborough teaches the method of claim 1, wherein the obtained one or more ratings comprises a Trac score questions list, a questions list, and an external factors list [see at least [0234 including table 4, 0235 including table 5] for a score list question and another list of questions; [0063, 0150] specialized additional pre-hire data which can then be added to an applicant database and used in subsequent analysis and reporting - online work opportunity tax credit (WOTC) eligibility reporting, online social security number verification, online 

Modified Scarborough doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as flagging data, Hargroder discloses discloses flag questions [see at least [0077-0080] An EVALSCORE(R) A.LE.RT. SPECIAL INTEREST PARTY(R) provision is disclosed to provide instantaneous notification of any significant changes to the employer/employee/applicant file, such as, for example, poor performance, job termination, re-hire, score reduction, etc., ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Scarborough with Hargroder to include the limitation(s) above as disclosed by Hargroder.  Doing so would help clarify a) what Scarborough’s [0024, 0091-0092] additional pre-hire information includes reviews such as non-employment and employment related and b) how or if Scarborough’s additional pre-hire information is used in the hiring process such as factors in selecting suitable workers for a given job or task [see at least Hargroder [0028-0032, 0077-0080] ].

Regarding claim 6 and 14, modified Scarborough teaches the method of claim 1, wherein the external credibility process engine inserts the obtained one or more 

Modified Scarborough doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as credibility verification, Brimhall discloses
wherein the external credibility process engine inserts the obtained one or more ratings comprising the credibility into one or more ratings list and updates the credibility for each the one or more ratings [see at least [0095-0106] review, review questions, reviewer relationship, and “information you provide will be mashed up with other responses”; [0156] SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated (source of the rating), the age of the feedback (recency), the perceived validity (credibility)...; [0188] “value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents...”; [0243] degree on consistency “Analyzing data can also include aging survey/review scores. … Analyzing data (1040) can also include verifying data by comparing the data to other received data and to look for patterns or inconsistencies. … In some instances, analyzing data (1040) can also include ignoring certain data that is determined to be incorrect, irrelevant, too old, from a particular respondent or that is too prejudicial.” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scarborough in view of Van Pelt with the limitation(s) above as disclosed by Brimhall.  Doing so would help clarify a) what Scarborough’s [0024, 0091-0092] additional pre-hire information includes reviews such as non-employment and employment related and b) how or if Scarborough’s additional pre-hire information is used in the hiring process such as factors in selecting suitable workers for a given job or task where the job or task can be an old, current, or new [see at least Brimhall [0004-0006, 0096 including table, 0156, 0243] ].

Regarding claim 7 and 15, modified Scarborough teaches the method of claim 1, as well as inserts, deletes or replaces the one or more obtained ratings for the same external factor into the one or more ratings list.

and Scarborough teaches the one or more obtained ratings for the same external factor [see at least [0063, 0150] specialized additional pre-hire data which can then be added to an applicant database and used in subsequent analysis and reporting - online work opportunity tax credit (WOTC) eligibility reporting, online social security number verification, online background investigation results as indicated by specific jobs, and psychological assessment results & credit reporting agencies, background check services, and other services].

Modified Scarborough doesn’t/don’t but, in the field pertinent to the particular problem with which the applicant was concerned such as credibility verification, Brimhall discloses
as well as inserts, deletes or replaces the one or more ratings for the same factor into the one or more ratings list [see at least [0095-0106] review, review questions, reviewer relationship, and “information you provide will be mashed up with other responses”; [0156] SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated (source of the rating), the age of the feedback (recency), the perceived validity (credibility)...; [0188] “value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents...”; [0243] degree on consistency “Analyzing data can also include aging survey/review scores. … Analyzing data (1040) can also include verifying data by comparing the data to other received data and to look for patterns or inconsistencies. … In some instances, analyzing data (1040) can also include ignoring certain data that is determined to be incorrect, irrelevant, too old, from a particular respondent or that is too prejudicial.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scarborough in view of Van Pelt with Brimhall to include the limitation(s) above as disclosed by Brimhall.  Doing so would help clarify a) what Scarborough’s [0024, 0091-0092] additional pre-hire information includes reviews such as non-employment and employment related and b) how or if Scarborough’s additional pre-hire information is used in the hiring process such as factors in selecting suitable workers for a given job or task [see at least Brimhall [0004-0006, 0096 including table, 0156, 0243] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624